NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DELTON L. TAYLOR,                               No. 19-16425

                Plaintiff-Appellant,            D.C. No. 1:14-cv-01754-DAD-JDP

 v.
                                                MEMORANDUM*
HARISHKUMAR PATEL, Medical Doctor
at Wasco State Prison; RICHARD LE,
Medical Doctor at Wasco State Prison,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      California state prisoner Delton L. Taylor appeals pro se from the district

court’s order denying for lack of subject matter jurisdiction his post-judgment

motion to enforce a settlement agreement. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Kelly v. Wengler, 822 F.3d 1085, 1094 (9th Cir.

2016). We affirm.

          The district court properly denied for lack of subject matter jurisdiction

Taylor’s post-judgment motion to enforce the settlement agreement because the

court did not incorporate the terms of the settlement agreement into the dismissal

order. See id. (a district court maintains ancillary jurisdiction to enforce a

settlement agreement only where the court incorporated the terms of the settlement

agreement into the dismissal order). Even if the terms of the settlement agreement

were incorporated in the dismissal order, Taylor has not shown a breach of the

settlement agreement.

      AFFIRMED.




                                           2                                     19-16425